PER CURIAM.
In the opinion in this case it was held that the United States is entitled to have its claim allowed as a prior claim under § 3466 of the Revised Statutes, 31 U.S.C.A. § 191. Appellee has petitioned for rehearing on this point in view of the later decision of the Supreme Court in United States v. Algoma Lumber Company, 59 S.Ct. 267, 83 L.Ed.
The petition for rehearing is denied on the authority of Bramwell v. U. S. Fidelity & Guaranty Company, 9 Cir., 299 F. 705, affirmed in 269 U.S. 483, 46 S.Ct. 176, 70 L.Ed. 368.
Rehearing denied.